Exhibit 10.3

TERMS AND CONDITIONS OF NONQUALIFIED STOCK OPTION AWARD

The purpose of this Agreement is to evidence the grant by the Company to the
Optionee of an Option pursuant to the PPG Industries, Inc. Omnibus Incentive
Plan (the “Plan”). For purposes of the Notice of Grant of Nonqualified Stock
Option Award to which these Terms and Conditions are attached (the “Notice”) and
these Terms and Conditions (collectively, the “Agreement”), any reference to the
Company shall include a reference to any Subsidiary.

1. Incorporation by Reference. The capitalized terms used and not otherwise
defined in the Notice and these Terms and Conditions shall have the meanings set
forth in the Plan, the text of which is set forth in the Prospectus dated
February 1, 2007, concerning the Plan. The Plan is incorporated herein by
reference.

2. Grant. The Company hereby grants to the Optionee the right and option to
purchase the number of shares of the Common Stock of the Company set forth in
the Notice, on the terms and conditions herein set forth or incorporated by
reference.

3. Exercise Price. Subject to adjustment as provided in Section 11.07 of the
Plan, the Exercise Price of the shares subject to the Option is set forth in the
Notice, which is the Fair Market Value of a share of Common Stock on the Date of
Grant.

4. Option Term. Subject to Section 8 of these Terms and Conditions, the Option
may be exercised as to any or all shares subject to the Option, at any time or
from time-to-time, during the period beginning on the Vesting Date (as defined
in the Notice) and ending on the Expiration Date (as defined in the Notice),
subject to earlier termination as provided herein; provided, however, that under
Section 6.03 of the Plan the Committee may provide for the acceleration of the
vesting and exercisability of the Option in its discretion.

5. Exercise of Option.

(a) The Option may be exercised by the Optionee giving written notice (in such
form as may be approved by the Committee) to the Company specifying the number
of shares to be purchased. Notwithstanding the other provisions of this
Agreement, no Option exercise or issuance of shares of Common Stock pursuant to
this Agreement shall be effective if (i) the shares reserved under the



--------------------------------------------------------------------------------

Plan are not subject to an effective registration statement at the time of such
exercise or issuance, or otherwise eligible for an exemption from registration,
or (ii) the Company determines in good faith that such exercise or issuance
would violate any applicable Company policy or any securities or other law or
regulation. By accepting this Option, the Optionee agrees not to sell any of the
shares of Common Stock received under this Option at a time when the applicable
laws or Company policies prohibit a sale.

(b) Unless otherwise determined by the Committee, the Exercise Price of an
Option may be paid either (i) by delivery to the Company on the date of exercise
(or on such later date as the Vice President, Human Resources or his or her
successor may permit) of cash or a check in an amount equal to the Exercise
Price, (ii) except for any portion of the Exercise Price which cannot be paid in
whole shares which portion will be paid in cash, by delivery to the Company on
the next business day following the date of exercise (or on such later date as
the Vice President, Human Resources or his or her successor may permit) of
certification of ownership of shares of Common Stock with a Fair Market Value on
the date of exercise equal to the Exercise Price (such transaction hereinafter
referred to as a “Stock Swap”), (iii) by such methods in accordance with such
procedures as may be authorized or permitted by the Committee from time to time
(e.g., a cashless exercise program) or (iv) by a combination of (i), (ii) and
(iii), in the discretion of the Optionee.

(c) Shares used by an Optionee to initiate a Stock Swap may only be shares owned
in the following ways:

(i) In the Optionee’s name (including shares of restricted stock issued pursuant
to an award to the Optionee); or

(ii) In the Optionee and the Optionee’s spouse’s name; or

(iii) In a street account, provided that ownership is certified by the broker as
being in the Optionee or in the Optionee and spouse; or

(iv) In a revocable trust in the Optionee’s name, provided that beneficial
ownership is certified by the trustee as being in the Optionee or in the
Optionee and spouse.

(d) As soon as practicable after receipt by the Company of the required notice
and payment in full of the Exercise Price (as well as any applicable Tax-Related
Items as defined in

 

-2-



--------------------------------------------------------------------------------

paragraph 5(e)) for the shares purchased, a certificate or certificates
representing the shares to be acquired by the Optionee shall be issued to the
Optionee; provided that any certificate(s) for the shares purchased may be
retained by the Company or its stock transfer agent or kept in a book-entry
account by its stock transfer agent or may have such restrictive legends
imprinted thereon prohibiting the transfer of such certificate(s) for such
period as may be prescribed by the Committee. Subject to the foregoing, the
Optionee shall have the rights of a shareholder with respect to such shares on
the date the shares are delivered to the Optionee.

(e) Regardless of any action the Company and/or the Subsidiary employing the
Optionee (the “Employer”) take with respect to any or all income tax (including
U.S. federal, state, and local tax and/or non-U.S. tax), social insurance,
payroll tax, payment on account or other tax-related items related to Optionee’s
participation in the Plan and legally applicable to Optionee or deemed by the
Company or the Employer to be an appropriate charge to the Optionee
(“Tax-Related Items”), the Optionee acknowledges that the ultimate liability for
all Tax-Related Items is and remains the Optionee’s responsibility and may
exceed the amount actually withheld by the Company or the Employer. The Optionee
further acknowledges that the Company and/or the Employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the Option, including the grant, vesting and
exercise of the Option, the conversion of the Option into shares, the subsequent
sale of any shares acquired pursuant to the Option and the receipt of any
dividends; and (ii) do not commit to and are under no obligation to structure
the terms of the grant or any aspect of the Option to reduce or eliminate the
Optionee’s liability for Tax-Related Items or achieve any particular tax result.
Further, if the Optionee has become subject to tax in more than one jurisdiction
between the Date of Grant and the date of any relevant taxable event, the
Optionee acknowledges that the Company and/or the Employer (or former employer,
as applicable) may be required to withhold or account for Tax-Related Items in
more than one jurisdiction. Prior to any relevant taxable or tax withholding
event, as applicable, the Optionee shall pay or make adequate arrangements
satisfactory to the Company and/or the Employer to satisfy all Tax-Related
Items. In this regard, the Optionee authorizes the Company and/or the Employer,
or their respective agents, to satisfy the Tax-Related Items obligation by
withholding otherwise deliverable shares of Common Stock. In addition, the
Optionee authorizes the Company and/or the

 

-3-



--------------------------------------------------------------------------------

Employer, in their sole discretion and pursuant to such procedures as the
Company may specify from time to time, to withhold any Tax-Related Items by one
or more of the following means: (i) withholding from the proceeds of the sale of
shares of Common Stock acquired upon the exercise of the Option either through a
voluntary sale or through a mandatory sale arranged by the Company (on the
Optionee’s behalf pursuant to this authorization); and /or (ii) withholding from
any wages or other cash compensation paid to the Optionee by the Company and/or
the Employer. To avoid negative accounting treatment, the Company may withhold
or account for Tax-Related Items by considering applicable minimum statutory
withholding amounts or other applicable withholding rates. If the obligation for
Tax-Related Items is satisfied by withholding a number of shares as described
herein, the Optionee shall be deemed, for tax purposes only, to have been issued
the full number of shares of Common Stock subject to the exercised portion of
the Option, notwithstanding that a number of shares are held back solely for the
purpose of paying the Tax-Related Items due as a result of any aspect of the
Option. The Optionee shall pay to the Company and/or the Employer any amount of
Tax-Related Items that is required to be withheld or accounted for in connection
with the Option that cannot be satisfied by the means previously described. The
Company may refuse to deliver to the Optionee any shares of Common Stock
pursuant to the Option if the Optionee fails to comply with his or her
obligations in connection with the Tax-Related Items.

(f) The date of exercise shall be the date the required notice is received by
the Company; provided, however, that if payment in full is not received by the
Company as described herein or as otherwise permitted by the Committee, such
notice shall be deemed not to have been received.

6. Termination of Option. Unless the Committee shall exercise its discretion
under Section 6.03 of the Plan, the Option shall immediately expire and will no
longer be exercisable at the time the Optionee ceases to be employed by the
Company or a Subsidiary, except as otherwise provided under “Exercise After
Termination of Service” as set forth in the Notice.

7. Forfeiture. Notwithstanding any other provisions herein, the Optionee, by
execution of this Agreement, agrees and acknowledges that in return for the
Option granted by the Company herein, the following continuing conditions shall
apply:

(a) If at any time within (i) the term of this Option or (ii) within one
(1) year after the Optionee exercises any part of this Option, whichever is
latest, the Optionee engages in any activity in

 

-4-



--------------------------------------------------------------------------------

competition with any activity of the Company or any of its Subsidiaries, or
contrary or harmful to the interests of the Company or any of its Subsidiaries,
including, but not limited to: (A) conduct related to the Optionee’s employment
for which either criminal or civil penalties against the Optionee may be sought,
(B) violation of Company (or Subsidiary) Business Conduct Policies,
(C) accepting employment with or serving as a consultant, advisor or in any
other capacity to an employer that is in competition with or acting against the
interests of the Company or any of its Subsidiaries, including employing or
recruiting any present, former or future employee of the Company or any of its
Subsidiaries, (D) disclosing or misusing any confidential information or
material concerning the Company or any of its Subsidiaries, or (E) participating
in a hostile takeover attempt, then (1) this Option shall terminate effective as
of the date on which the Optionee enters into such activity, unless terminated
sooner by operation of another term or condition of this Agreement or the Plan,
and (2) any “Option Gain” realized by the Optionee from exercising all or any
portion of this Option within one (1) year prior to the Optionee entering into
such activity shall be paid by the Optionee to the Company. “Option Gain” shall
mean the gain represented by the Fair Market Value on the date of exercise over
the Exercise Price, multiplied by the number of shares purchased, without regard
to any subsequent market price decrease or increase.

(b) By accepting this Agreement, the Optionee consents to a deduction from any
amounts the Company or any of its Subsidiaries owes the Optionee from time to
time (including amounts owed to the Optionee as wages or other compensation,
fringe benefits, or vacation pay, as well as any other amounts owed to the
Optionee by the Company or any of its Subsidiaries), to the extent of the
amounts owed to the Company by the Optionee under paragraph 7(a) above. Whether
or not the Company elects to make any set-off in whole or in part, if the
Company does not recover by means of set-off the full amount the Optionee owes
it, calculated as set forth above, the Optionee agrees to pay immediately the
unpaid balance to the Company.

(c) The Optionee may be released from the Optionee’s obligations under
paragraphs 7(a) and 7(b) above only if the Committee (or its duly appointed
agent) determines, in its sole discretion, that such action is in the best
interests of the Company.

8. Acceleration of Vesting. In the event that, during the Change in Control
Period (as hereinafter defined), the Optionee is subject to an Involuntary
Termination (as hereinafter defined), then the Option shall become fully vested
and immediately exercisable as of such date. If the Optionee is a party to a
Change in Control Employment Agreement with the Company (a “Change in Control
Agreement”),

 

-5-



--------------------------------------------------------------------------------

“Change in Control Period” for purposes of this Agreement shall have the meaning
ascribed to the term “Employment Period,” as defined in the Change in Control
Agreement, and if the Optionee is not a party to a Change in Control Agreement,
the term shall mean the period commencing on the date of a Change in Control (as
defined in the Plan) and ending on the earlier of the Optionee’s date of
Retirement and the third anniversary of the effective date of the Change in
Control. “Retirement” for purposes of this paragraph 8 shall mean termination of
employment on or after (i) the Optionee’s “normal retirement date,” as defined
in the PPG Industries, Inc. Retirement Income Plan, provided such termination is
voluntary, or (ii) if the Company may subject the Optionee to compulsory
retirement under the Age Discrimination in Employment Act (29 U.S.C. Section 621
et. seq.) (ADEA) as a “bona fide executive or a high policy maker,” the
Optionee’s “normal retirement date.”

“Involuntary Termination” for purposes of this Agreement shall mean, if the
Optionee is a party to a Change in Control Agreement, a termination of the
Optionee’s employment that gives rise to payments and benefits under Section 6
of the Change in Control Agreement, and if the Optionee is not a party to a
Change in Control Agreement, shall mean a termination by the Company for any
reason other than Cause, death or Disability (as the terms are hereinafter
defined). “Cause” for purposes of an Optionee who is not a party to a Change in
Control Agreement shall mean (i) the failure of the Optionee to perform
substantially the Optionee’s duties with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness), or (ii) the engaging by the Optionee in illegal conduct or gross
misconduct. “Disability” for purposes of this Agreement shall mean disability
which, after the expiration of more than 52 weeks after its commencement, is
determined to be total and permanent by a physician selected by the Company or
its insurers.

9. Nontransferability. The Option is not transferable by the Optionee except by
will or the laws of descent and distribution, and may not be assigned,
hypothecated or otherwise pledged and shall not be subject to execution,
attachment or similar process. Further, the Option shall be exercisable during
the Optionee’s lifetime only by the Optionee. Upon any attempt to effect any
such disposition, or upon the levy of any such process, the Option shall
immediately become null and void and the Option shall be forfeited.

10. Irrevocability. The rights and Option granted hereby may not be rescinded,
modified, canceled or otherwise affected by the Company, except as provided
herein (whether expressly or by incorporation by reference), without the written
consent of the Optionee.

 

-6-



--------------------------------------------------------------------------------

11. Choice of Law; Entire Agreement; Venue. The validity, construction and
performance of this Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania without reference to any
choice of law principles. The Notice, these Terms and Conditions and the Plan
contain all terms and conditions with respect to the subject matter hereof.

For purposes of litigating any dispute that arises under the Option or this
Agreement, the parties hereby submit to and consent to the jurisdiction of the
Commonwealth of Pennsylvania, and agree that such litigation shall be conducted
in the courts of Allegheny County, Pennsylvania, or other federal courts for the
United States for the Western District of Pennsylvania, and no other courts,
where this Option grant is made and/or to be performed. The parties agree that,
if suit is filed in Allegheny County courts, application will be made by one or
both parties, without objection, to have the case heard in the Center for
Commercial and Complex Litigation of the Court of Common Pleas of Allegheny
County.

12. Severability. If any provision of this Agreement shall be held to be
illegal, invalid or unenforceable, that provision will be enforced to the
maximum extent permissible and the legality, validity and enforceability of the
remaining provisions shall not in any way be affected or impaired thereby.

13. Notices. All notices provided for herein shall be in writing and, if to the
Company, shall be delivered to the Treasurer of the Company or mailed to its
principal office, One PPG Place, Pittsburgh, Pennsylvania 15272, addressed to
the attention of the Treasurer, and, if to the Optionee, shall be delivered
personally or mailed to the Optionee at the address appearing in the payroll
records of the Company or a Subsidiary. Such addresses may be changed at any
time by written notice to the other party.

14. Prospectus. By execution of this Agreement, the Optionee acknowledges
receipt of the Prospectus dated February 1, 2007, concerning the Plan.

15. Nonqualified Status. This Option shall, under no circumstances, be treated
as an incentive stock option under Section 422 of the Code.

16. Further Assurances. The Optionee agrees, upon demand of the Company or the
Committee, to do all acts and execute, deliver and perform all additional
documents, instruments and agreements which may be reasonably required by the
Company or the Committee, as the case may be, to implement the provisions and
purposes of the Notice, this Agreement and the Plan.

 

-7-



--------------------------------------------------------------------------------

17. Capitalization Adjustments. The number of shares of Common Stock subject to
the Option is subject to adjustment as provided in Section 11.07(a) of the Plan.
The Optionee shall be notified of such adjustment and such adjustment shall be
binding upon the Company and the Optionee.

18. Option Confers No Rights to Continued Employment. Nothing contained in the
Plan or this Agreement shall give the Optionee the right to be retained in the
employment of the Company or any Subsidiary or affect the right of any such
employer to terminate the Optionee’s employment.

19. Electronic Delivery. The Company may, in its sole discretion, decide to
deliver any documents related to current or future participation in the Plan by
electronic means or request the Optionee’s consent to participate in the Plan by
electronic means. The Optionee hereby consents to receive such documents by
electronic delivery and agrees to participate in the Plan through an on-line or
electronic system established and maintained by the Company or a third party
designated by the Company.

20. Code Section 409A. It is the intent that the grant, vesting and/or exercise
of the Option set forth in this Agreement shall be exempt from the requirements
of Section 409A of the Code, and any ambiguities herein will be interpreted to
so comply. The Company reserves the right, to the extent the Company deems
necessary or advisable in its sole discretion, to unilaterally amend or modify
this Agreement as may be necessary to ensure that all grants, vesting and
exercises provided under this Agreement are made in a manner that is exempt from
Section 409A of the Code; provided, however, that the Company makes no
representation that the Option provided under this Agreement will be exempt from
and/or comply with Section 409A of the Code.

21. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Optionee’s participation in the Plan, on the Option
and on any shares of Common Stock acquired under the Plan, to the extent the
Company determines it is necessary or advisable in order to comply with local
law or facilitate the administration of the Plan, and to require the Optionee to
sign any additional agreements or undertakings that may be necessary to
accomplish the foregoing.

 

-8-



--------------------------------------------------------------------------------

By accepting below, the Optionee agrees that this Option is granted under and
governed by the terms and conditions of the Company’s Omnibus Incentive Plan and
this Agreement.

 

PPG Industries, Inc.     

/s/ C. W. Wise

     By: C. W. Wise, Vice President, Human Resources      I Accept      I Do Not
Accept

 

-9-